DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 11/11/21. Claims 1, 14, and 16-20 are amended. Claim 9 is canceled. Claim 21 is added. Claims 1-8 and 10-21 are allowed.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the newly added limitations to claims 1 and 18 to a vent system having the claimed components and wherein the cover includes at least one whole extended through an upper surface thereof. It is noted that claim 14 is amended to incorporate subject matter that was previously indicated as allowable.
As is stated in the Remarks filed 11/11/21, the prior art references fail to teach or suggest the newly added limitations of claims 1 and 18 regarding a hole in the vent cover.

Lee (US 2021/0050573) teaches a vent system for a battery including a cover which includes at least one hole (420) with a plurality of holes surrounding it (Figures 1, 6, and 7). However, Lee fails to teach or fairly suggest providing a cover with at least one hole in the vent system of Hofer, nor does Lee teach the additional structural elements of claims 1 and 18.

Pei (US 2011/0020675) teaches a vent system for a battery including a cover (10) which includes at least one hole with a plurality of holes surrounding it (Figure 1). However, Pei fails to teach or fairly suggest providing a cover with at least one hole in the vent system of Hofer, nor does Lee teach the additional structural elements of claims 1 and 18.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729